t c memo united_states tax_court michael c worsham petitioner v commissioner of internal revenue respondent docket no filed date michael c worsham pro_se david a indek and nancy m gilmore for respondent memorandum findings_of_fact and opinion colvin judge in a notice_of_deficiency issued date respondent determined that petitioner is liable for deficiencies and additions to tax in the following amounts year additions to tax sec_6651 sec_6651 dollar_figure big_number big_number --- big_number dollar_figure big_number big_number --- big_number sec_6654 dollar_figure deficiency dollar_figure big_number big_number big_number big_number respondent determined no liability for petitioner under sec_6651 for respondent determined that petitioner is but now concedes that he is not liable under sec_6651 for and and under sec_6654 for after concessions the issues for decision are whether petitioner had income self-employment_income and deductions for and in the amounts determined by respondent we hold that he did 1section references are to the internal_revenue_code in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure we round monetary amounts to the nearest dollar petitioner resided in maryland when the petition was filed whether petitioner’s basis in labor is considered in deciding his federal income liability for his income from the performance of services we hold that it is not as a related matter we will deny petitioner’s motion to show cause for respondent to provide a factual basis for what petitioner refers to as cost determinations relating to his income from labor whether petitioner is liable for the tax on self-employment_income and entitled to the deduction for self-employment_tax in the amounts determined by respondent we hold that he is whether authority to issue the notice_of_deficiency was delegated to robert l bryant appeals team manager we hold that it was and we will deny petitioner’s motion to dismiss for lack of jurisdiction in which petitioner contended that no delegation had been made whether petitioner is liable for the additions to tax for failure to timely file tax returns and failure to make estimated_tax payments we hold that he is whether the refund of petitioner’s overpayments if any is barred by the statute_of_limitations we hold that it is whether as petitioner contends sec_6673 is unconstitutional we hold that it is constitutional and we will separately address respondent’s motion to impose sanctions findings_of_fact a petitioner petitioner has a bachelor of science degree in chemistry a master of science degree in civil engineering and a juris doctor degree from the university of baltimore school of law he moved to maryland in to work for the u s army environmental center at aberdeen proving ground during the next several years he attended law school at night he was sworn in as a member of the maryland bar in and left the army to start a solo law practice from his home in petitioner’s law practice was not in the area of tax and he took no tax courses in law school petitioner filed a federal_income_tax return every year from when he had just begun graduate school for his master of science degree through petitioner’s law practice became more profitable during an accountant suggested that petitioner incorporate his business for tax reasons which he did under the name of michael c worsham p c worsham p c during worsham p c had a corporate charter in maryland elected to be treated as an s_corporation and was wholly owned by petitioner also during petitioner discovered information which led him to conclude that he was not required to file federal tax returns or pay federal_income_tax as a result petitioner has not filed a personal federal_income_tax return for any year since b petitioner’s income and deductible expenses for and in worsham p c received dollar_figure in gross_receipts and was entitled to dollar_figure of deductions also in petitioner received dollar_figure of taxable interest_income net_income of dollar_figure reported on schedule c profit or loss from business comprising dollar_figure of gross_receipts and dollar_figure of expenses and dollar_figure of net ordinary_income through worsham p c in petitioner received dollar_figure of taxable interest_income had dollar_figure of schedule c gross_receipts and paid dollar_figure for mortgage interest in worsham p c had gross_receipts of dollar_figure which is dollar_figure more than worsham p c reported on its return and petitioner received dollar_figure of net ordinary_income through worsham p c in petitioner received dollar_figure of taxable interest_income had dollar_figure of schedule c gross_receipts and paid dollar_figure for mortgage interest in worsham p c had gross_receipts of dollar_figure and petitioner received dollar_figure of net ordinary_income through worsham p c in petitioner received dollar_figure of taxable interest_income and had dollar_figure of schedule c gross_receipts in worsham p c had gross_receipts of dollar_figure in petitioner received dollar_figure of taxable interest_income and paid dollar_figure for mortgage interest in worsham p c had gross_receipts of dollar_figure and petitioner received dollar_figure of net ordinary_income through worsham p c c petitioner’s tax returns petitioner made tax_payments on date of dollar_figure for on date of dollar_figure for on date of dollar_figure for on date of dollar_figure for and on date of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner did not file form_1040 u s individual_income_tax_return for or petitioner submitted an unsigned form_1040 for because respondent did not provide him with alternative text to the jurat on its form_1120s u s income_tax return for an s_corporation worsham p c deducted dollar_figure comprising dollar_figure for officer compensation dollar_figure for taxes and licenses and dollar_figure for other unspecified deductions for petitioner is entitled to an itemized_deduction of dollar_figure which is larger than the standard_deduction to which he was entitled for that year on its form_1120s worsham p c deducted dollar_figure comprising dollar_figure for officer compensation dollar_figure for taxes and licenses and dollar_figure for other deductions the notice_of_deficiency was signed on behalf of the commissioner by appeals team manager bryant opinion except as provided in sec_7491 the commissioner’s determinations are generally presumed to be correct and the taxpayer bears the burden of proving they are erroneous rule a 290_us_111 the burden_of_proof with respect to a factual issue relevant to a taxpayer’s liability for income_tax shifts from the taxpayer to the commissioner if the taxpayer has complied with substantiation requirements maintained all records required by the internal_revenue_code and cooperated with reasonable requests by the secretary for information documents and meetings sec_7491 a taxpayer bears the burden of proving that he or she has met the requirements of sec_7491 see h_r conf rept no pincite 1998_3_cb_747 s rept no pincite 1998_3_cb_537 petitioner does not contend and the record does not establish that he meets the requirements of sec_7491 thus the burden_of_proof does not shift under sec_7491 see rule a welch v helvering u s pincite a whether petitioner had income and deductions for and in the amounts determined by respondent respondent determined that petitioner had schedule c gross_receipts of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for that he is entitled to deduct expenses of dollar_figure for and that he received net self-employment_income of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner was required to file a tax_return for each year at issue because his gross_income exceeded the sum of the personal_exemption and standard_deduction for each year see sec_6012 worsham p c filed forms 1120s for and on those returns worsham p c claimed deductions for compensation_for officers taxes and licenses and other unspecified expenses petitioner provided copies of statements for his personal credit card for the years at issue and copies of verizon bills issued to michael c worsham attorney for months in however petitioner did not provide any testimony other than conclusory statements that the records support his deductions or other evidence establishing worsham p c ’s entitlement to these deductions for or petitioner does not dispute that he received income or had deductions in the amounts determined by respondent respondent conceded all of the deductions petitioner claimed on his returns except for dollar_figure for charitable cash contributions petitioner presented no documents or other evidence supporting those deductions petitioner’s only argument that the amounts he received are not taxable is his basis in labor contention which we address next b whether petitioner’s basis in labor is considered in deciding his income_tax_liability for his law practice income petitioner contends that he is entitled to take into account his basis in labor and that the value or cost of his labor is its fair_market_value petitioner contends that his basis in labor contention is supported by sec_83 sec_1001 and sec_1012 and various regulations under those sections we disagree it is well established that the income_tax applies to income for personal services and that taxpayers have no basis in their labor for purposes of deciding their income_tax_liability for income from personal services 531_fedappx_310 4th cir aff’g tcmemo_2012_219 nothing in sec_83 sec_1001 or sec_1012 provides otherwise by citing those provisions petitioner continues to engage in what we observed in worsham v commissioner t c memo slip op pincite is selective and misguided readings of multiple statutes petitioner filed a motion to show cause for the internal_revenue_service to provide the factual basis for cost determinations relating to petitioner’s basis in labor none of the adjustments in the notice_of_deficiency involves the value of property or any other issue for which cost_basis is taken into account we will deny petitioner’s motion c whether petitioner is liable for self-employment_tax respondent determined that petitioner is liable for self-employment_tax of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for and that he is entitled to deduct dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner made no contrary argument we sustain respondent’s determination on this point d whether authority to issue the notice_of_deficiency had been delegated to the appeals team manager in his motion to dismiss for lack of jurisdiction petitioner contends that authority to issue the notice_of_deficiency had not been delegated to appeals team manager bryant we disagree delegation_order provides the authority for team managers to issue notices of deficiency internal_revenue_manual pt date thus authority to issue the notice_of_deficiency was properly delegated to appeals team manager bryant and we will deny petitioner’s motion to dismiss for lack of jurisdiction e whether petitioner is liable for the additions to tax for failure to timely file tax returns and failure to make estimated_tax payments sec_6651 imposes an addition_to_tax for failure_to_file a required tax_return by the due_date unless the failure is due to reasonable_cause and not willful neglect petitioner did not file individual tax returns for the years at issue or show that his failure was due to reasonable_cause thus petitioner is liable for additions to tax for failure to timely file tax returns for and see supra p sec_6654 provides an addition_to_tax for underpayment of estimated income_tax petitioner made no estimated_tax payments for or for petitioner made his first estimated_tax payment for on date none of the exceptions in sec_6654 applies here thus petitioner is liable for additions to tax for failure to make estimated_tax payments for and f whether the refund of overpayments if any is barred by the statute_of_limitations petitioner contends that refund of any_tax overpayments he made for the years at issue will not be time barred if it is decided that he overpaid his tax for those years a claim_for_refund is time barred if the claim is filed after the later of either three years from the date the return was filed or two years from the date of payment the period in which to file a refund claim is two years from the date of payment if the taxpayer did not file a return sec_6511 petitioner has filed no tax returns for any of the years at issue thus we must decide whether petitioner filed a refund claim within two years from the date of payment petitioner’s latest date of payment of tax for any of the years at issue was date petitioner does not claim that he previously made a claim_for_refund for purposes of deficiency litigation the date that a notice_of_deficiency was issued here date is the date that a claim_for_refund was made if the taxpayer has not previously filed a refund claim sec_6512 petitioner contends that the prerequisite for requesting a refund for tax will not have occurred before we decide that he is liable for any_tax for the years at issue we disagree under sec_6511 and sec_6512 and contrary to petitioner’s contention a claim not timely made before issuance of a notice_of_deficiency continues to be untimely if made after its issuance petitioner cites 204_f2d_943 5th cir for the proposition that a tax cannot be paid until it is assessed we disagree in 440_f3d_223 5th cir aff’g tcmemo_2005_1 the court_of_appeals for the fifth circuit said we now hold that post-528_us_431 we are no longer bound by the mercantile national bank line of authority in baral the supreme court explicitly rejected the taxpayer’s argument that a tax cannot be paid until tax_liability is assessed and thereby abrogated the mercantile national bank rule that a pre-assessment remittance is a deposit rather than a payment baral u s pincite t he code directly contradicts the notion that payment may not occur before assessment petitioner presented no evidence that he filed a timely claim_for_refund or any reason why the refund of these overpayments if any would not be barred petitioner made tax_payments on date for on date for on date for and on date for and since the record does not show that petitioner filed a refund claim we look to the date of the notice_of_deficiency to decide whether he is entitled to the refund of an overpayment respondent issued the notice_of_deficiency on date which was more than two years after date thus if or to the extent petitioner made an overpayment for any of the years at issue here refund of the overpayment is barred by sec_6511 and sec_6512 g whether as petitioner contends sec_6673 is unconstitutional respondent moved to impose a penalty under sec_6673 petitioner contends that sec_6673 is unconstitutional on the grounds that it discourages his first amendment right to make legitimate arguments because it does not apply equally to taxpayers and the commissioner we disagree first sec_6673 does not apply to and therefore does not discourage legitimate arguments there is no constitutional right to litigate frivolous claims without being sanctioned 80_fedappx_705 2d cir sterner v commissioner 867_f2d_609 4th cir dixon v commissioner 836_f2d_546 4th cir aff’g tcmemo_1986_563 765_f2d_939 9th cir second petitioner cites no authority holding that it is unconstitutional for a sanction to apply unequally to taxpayers and the government and sec_6673 authorizes the court to impose costs on government counsel who engage in unreasonable and vexatious litigation sec_7430 entitles taxpayers but not the government to payment of litigation expenses under certain circumstances petitioner cites some rules from other courts which apply to both parties but the existence of those rules does not address the constitutionality of a statute which does not apply equally to both parties thus we hold that sec_6673 is not unconstitutional we will decide respondent’s motion separately an appropriate order and decision will be entered
